[Cite as State ex rel. Semenchuk v. Ohio Adult Parole Auth., 2019-Ohio-4641.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State ex rel. Allen J. Semenchuk,                      :

                Relator-Appellant,                     :                  No. 19AP-361
                                                                      (C.P.C. No. 17CV-7205)
v.                                                     :
                                                               (ACCELERATED CALENDAR)
Ohio Adult Parole Authority,                           :

                Respondent-Appellee.                   :



                                           D E C I S I O N

                                   Rendered on November 12, 2019


                On brief: Allen J. Semenchuk, pro se.

                On brief: Dave Yost, Attorney General, and Byron D.
                Turner, for appellee.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Relator-appellant, Allen J. Semenchuk, appeals from a judgment of the
Franklin County Court of Common Pleas dismissing his complaint pursuant to Civ.R.
12(B)(6). For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Semenchuk has been a prisoner in the custody of the Ohio Department of
Rehabilitation and Correction since his convictions in 1979 for committing the offenses of
murder in violation of R.C. 2903.02, attempted aggravated murder in violation of R.C.
2929.03, felonious assault in violation of R.C. 2903.11, and escape in violation of R.C.
2921.34. He was sentenced to 15 years to life in prison pursuant to the law in effect at the
time of his sentencing.
No. 19AP-361                                                                           2


       {¶ 3} On November 23, 2016, the Ohio Adult Parole Authority ("OAPA" or "parole
board") conducted a parole hearing. The parole board's minutes, which constituted the
"official public record of the decisions of the parole board" (Ohio Adm.Code 5120:1-1-
01(P)), indicated the parole board considered the mandatory factors for release
determinations as set forth in Ohio Adm.Code 5120:1-1-07(B). In evaluating the release of
Semenchuk, the parole board reasoned as follows:
               Inmate Semenchuk's case is aggravated by the case-specific
               factors of extreme violence, excessive brutality, multiple
               occurrences, multiple victims, and extensive victimization.
               Inmate Semenchuk lacks insight, and he lacks relevant
               programming to help manage his risk to the community.
               Inmate Semenchuk's Institutional conduct has improved since
               April 2015; however, he has engaged in misconduct resulting
               in segregation. Inmate Semenchuk lacks positive offender
               change and motivation. The aggravating factors in this case
               lead the Board to conclude that release would demean the
               seriousness of the offenses and not further the interests of
               justice. After weighing the relevant factors, the Board does not
               consider the Inmate suitable for release at this time.

(Nov. 23, 2016 Ohio Parole Bd. Decision & Minutes at 1, attached to Aug. 10, 2017 Compl.
as Ex. 1.)
       {¶ 4} The parole board found the following factors weighed against releasing
Semenchuk:
               A. There is substantial reason to believe that the inmate will
               engage in further criminal conduct, or that the inmate will not
               conform to such conditions of release as may be established
               under [Ohio Adm.Code] 5120:1-1-12.

               B. There is substantial reason to believe that due to the serious
               nature of the crime, the release of the inmate into society would
               create undue risk to public safety, or that due to the serious
               nature of the crime, the release of the inmate would not further
               the interest of justice or be consistent with the welfare and
               security of society.

               C. There is substantial reasons to believe that due to serious
               infractions of [Ohio Adm.Code] 5120:9-06 * * *, the release of
               the inmate would not act as a deterrent to the inmate or to other
               institutionalized inmates from violating the institutional rules.
No. 19AP-361                                                                                3


(Nov. 23, 2016 Ohio Parole Bd. Decision & Minutes at 1, attached to Aug. 10, 2017 Compl.
as Ex. 1.)
       {¶ 5} Based on its findings, the parole board denied release. The parole board's
decision sheet indicated that Semenchuk had served a total of 445 months in prison and 4
months in jail. The parole board continued the matter until November 1, 2020, thus ruling
that Semenchuk must serve 48 months until the next parole hearing. Semenchuk requested
reconsideration of the parole board's decision. His reconsideration request was denied
because it was determined that the request did not meet the parole board's standard for
reconsideration, which required the request to be based on relevant and significant
information that was either not available or not considered at the time of the hearing.
However, the parole board informed Semenchuk that its decision was updated to correctly
reflect his 5 months of jail-time credit, not the 4 months that was previously indicated.
       {¶ 6} On August 10, 2017, Semenchuk filed a complaint in the trial court seeking a
writ of mandamus ordering the parole board to conduct a new parole hearing. He alleged
the parole board, in deciding not to release him from prison, relied on inaccurate
information regarding his jail-time credit. He further alleged the parole board "ignored"
the Ohio Risk Assessment System document stating that he is "Low Risk/Low Need" as
demonstrated by its statement that "he lacks relevant programming to help manage his risk
to the community." (Aug. 10, 2017 Compl. at 2; Parole Bd. Decision & Minutes at 1.) Lastly,
he alleged the parole board improperly continued his next parole hearing for four years
instead of the one year required by the law in effect when he was convicted and sentenced
in 1979.
       {¶ 7} On September 8, 2017, the parole board moved to dismiss Semenchuk's
complaint pursuant to Civ.R. 12(B)(6). On May 3, 2019, the trial court granted the parole
board's motion to dismiss based on its conclusion that Semenchuk had failed to state a
claim upon which relief can be granted.
       {¶ 8} Semenchuk timely appeals.
II. Assignments of Error
       {¶ 9} Semenchuk assigns the following errors for our review:
               [1.] The trial court erred to the prejudice of the appellant when
               it granted appellee's motion to dismiss appellant's petition for
No. 19AP-361                                                                                4


               a writ of mandamus. O.R.C. 5120.114 and O.A.C. 5120-13-01
               clearly gives relator-appellant a legal right to have the ORAS
               Risk Assessment System used at his hearing as the single
               validated risk assessment tool in the determination of risk
               assessment and programing needs. A clear legal duty on the
               part of the appellee to use the system for assessment of
               appellant's risk of reoffending and rehabilitative needs was
               created by the law. The failure to use the ORAS system violated
               appellant's right to meaningful consideration and denied
               statutory created due process.

               [2.] The trial court erred when it failed to determine that the
               state of Ohio and the Ohio Adult Parole Authority are bound by
               the terms of an agreement between itself (the state) and
               appellant and order a new hearing in which the APA would be
               bound by the requirements of O.A.C. 5120:1-1-10 effective
               01/01/1979. The court ignored the plain allegations and
               requests found in the complaint where a real controversy arose
               between the parties concerning appellant's contract or plea
               agreement with the state of Ohio as well as the regulations and
               law in affect at the time of his sentencing usurping the authority
               of the trial court and violating the separation of powers
               doctrine and denying appellant meaningful consideration for
               parole and due process.

               [3.] The court erred to the prejudice of the appellant when it
               failed to order the respondent-appellee a new hearing in which
               the substantive inaccuracies in the record were corrected
               denying appellant due process.

III. Discussion
       {¶ 10} In this appeal, Semenchuk generally challenges the trial court's dismissal of
his complaint for a writ of mandamus ordering the parole board to conduct a new parole
hearing. To be entitled to a writ of mandamus, a relator must show a clear legal right to the
requested relief, a clear legal duty on the part of the respondent to provide such relief, and
the lack of an adequate remedy in the ordinary course of the law. State ex rel. Brown v.
Indus. Comm., 10th Dist. No. 14AP-722, 2015-Ohio-2923, ¶ 10, citing State ex rel. Gen.
Motors Corp. v. Indus. Comm., 117 Ohio St.3d 480, 2008-Ohio-1593, ¶ 9.
       {¶ 11} The trial court dismissed Semenchuk's mandamus complaint pursuant to
Civ.R. 12(B)(6). A Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon which
relief can be granted is procedural and tests the sufficiency of the complaint. State ex rel.
No. 19AP-361                                                                                   5


Hanson v. Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548 (1992), citing Assn. for
the Defense of the Washington Local School Dist. v. Kiger, 42 Ohio St.3d 116, 117 (1989).
In ruling on a motion to dismiss, pursuant to Civ.R. 12(B)(6), the court must construe the
complaint in the light most favorable to the plaintiff, presume all factual allegations in the
complaint are true, and make all reasonable inferences in favor of the plaintiff. Mitchell v.
Lawson Milk Co., 40 Ohio St.3d 190, 192 (1988). If a plaintiff attaches documents to his
complaint, which he claims establish his case, such documents can be used to his detriment
to dismiss the case if they along with the complaint itself establish a failure to state a claim.
Adlaka v. Giannini, 7th Dist. No. 05 MA 105, 2006-Ohio-4611, ¶ 34.
       {¶ 12} A trial court properly dismisses a complaint for failure to state a claim when
it appears, beyond doubt, that the plaintiff can prove no set of facts entitling him to relief.
Coleman v. Columbus State Community College, 10th Dist. No. 15AP-119, 2015-Ohio-
4685, ¶ 6, citing Celeste v. Wiseco Piston, 151 Ohio App.3d 554, 2003-Ohio-703, ¶ 12 (11th
Dist.). An appellate court reviews a decision on a Civ.R. 12(B)(6) motion to dismiss for
failure to state a claim upon which relief can be granted under a de novo standard of review.
Foreman v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 14AP-15, 2014-Ohio-2793, ¶ 9.
       {¶ 13} Because they involve interrelated issues, we address together Semenchuk's
first and third assignments of error. In his first assignment of error, Semenchuk alleges the
trial court erred in not finding that the parole board did not comply with its clear legal duty
to "use" the Ohio Risk Assessment System ("ORAS") document at his parole hearing.
Semenchuk's third assignment of error alleges the trial court erred in not ordering the
parole board to hold a new hearing due to inaccuracies in his parole record. He asserts the
parole board's decision erroneously indicated that he had four months of jail-time credit,
that he has a need for programming, and that there were multiple murder victims. These
assignments of error lack merit.
       {¶ 14} R.C. 2967.03 vests discretion in the parole board to "grant a parole to any
prisoner for whom parole is authorized, if in its judgment there is reasonable ground to
believe that * * * paroling the prisoner would further the interests of justice and be
consistent with the welfare and security of society." Prisoners have "no constitutional or
statutory right to parole." State ex rel. Keith v. Ohio Adult Parole Auth., 141 Ohio St.3d 375,
2014-Ohio-4270, ¶ 19 (Keith I), citing R.C. 2967.03. In determining whether to parole an
No. 19AP-361                                                                               6


inmate the parole board must consider various reports and "other relevant written
information" pertaining to the inmate whose parole is being considered. Keith I at ¶ 23;
Ohio Adm.Code 5120:1-1-07(B) (setting forth what the parole board must consider in
determining whether to parole an inmate).
       {¶ 15} "[H]aving established a parole system, and having put in place statutory and
regulatory language requiring the OAPA to consider relevant information regarding a
prisoner it is considering for parole, the state has created a minimal due-process
expectation that the information will actually and accurately pertain to the prisoner whose
parole is being considered." Keith I at ¶ 32. " '[I]n any parole determination involving
indeterminate sentencing, the [parole board] may not rely on information that it knows or
has reason to know is inaccurate.' " State ex rel. Brust v. Chambers-Smith, 156 Ohio St.3d
331, 2019-Ohio-857, ¶ 8, quoting Keith I at ¶ 26.
       {¶ 16} However, a court will not issue a writ of mandamus simply because the
inmate "identifies a factual error in his parole record. Rather, a writ will issue when there
is a credible claim of an error that may prevent the inmate's application from receiving
meaningful consideration." State ex rel. Keith v. Dept. of Rehab. & Corr., 153 Ohio St.3d
568, 2018-Ohio-3128, ¶ 16 ("Keith II"). This standard requires a court to consider whether
an inmate has alleged a "substantive error" in the record that precluded meaningful
consideration of his release. Brust at ¶ 9. In this context, a "substantive error" is
synonymous with "substantial error." State ex rel. Cobb v. Adult Parole Auth., 155 Ohio
St.3d 527, 2018-Ohio-4745, ¶ 8; see Keith II at ¶ 16 (the concern is that the existence of
"materially false or misleading information in an inmate's parole record" may prevent an
inmate from "receiving meaningful consideration" of his parole request). The operative
question is "whether there is a reasonable possibility that but for the alleged error, the
parole board would have reached a different decision." Cobb at ¶ 9.
       {¶ 17} In this matter, the parole board's decision sheet denying Semenchuk parole
indicated he had served 445 months in prison and 4 months in jail. However, there is no
dispute he had 5 months of jail-time credit. Semenchuk made this oversight known to the
parole board by means of a request for reconsideration of its decision. In response to
Semenchuk's reconsideration request, a parole board employee informed him that the
decision sheet was updated with the correct jail-time credit information, but that his
No. 19AP-361                                                                                 7


request did not present relevant and significant new information to warrant a
reconsideration of the parole board's decision.
       {¶ 18} Contrary to Semenchuk's assertion, the 1 month jail-time credit oversight can
only be viewed as insignificant, considering he had been incarcerated for over 37 years.
That is, this reasonably cannot be viewed as a substantial error that precluded meaningful
consideration of the release request. Furthermore, nothing in the parole board's minutes
suggested that the length of Semenchuk's jail-time credit affected the parole board's
decision to continue his incarceration. Therefore, it is apparent that the parole board did
not actually rely on the jail-time inaccuracy in analyzing the Ohio Adm.Code 5120:1-1-07(A)
factors and reaching its decision not to release Semenchuk.
       {¶ 19} Semenchuk also asserts that there is a discrepancy between the parole
board's statement that "he lacks relevant programming to help manage his risk to the
community" and the ORAS information sheet submitted at the parole hearing stating that
he is "low risk/low need." He argues the parole board erroneously did not use, and
therefore ignored, the ORAS information sheet. In support of this argument, Semenchuk
reasons that the ORAS information sheet is conclusive evidence on the issue of his
rehabilitative needs, and the parole board's statement contrary to that evidence
demonstrates an inaccuracy necessitating a new hearing.
       {¶ 20} R.C. 5120.114 requires the Ohio Department of Rehabilitation and Correction
("ODRC") to "select a single validated risk assessment tool for adult offenders" to be "used
by" a variety of entities, including sentencing courts, probation departments, and the parole
board. This tool assists these entities "to assess an adult offender's risk of reoffending and
to assess the offender's rehabilitative needs." Ohio Adm.Code 5120-13-01(A). ODRC
selected ORAS, which was created by the University of Cincinnati Center for Criminal
Justice Research, as the risk assessment tool to serve this purpose. Ohio Adm.Code 5120-
13-01(B). Despite ORAS having been designated as the "single validated risk assessment
tool for adult offenders," it "is a work in progress," and this designation does not eliminate
the discretion of an entity such as a court or parole board evaluating the rehabilitative needs
of an offender. See State v. Jennings, 2d Dist. No. 2013 CA 60, 2014-Ohio-2307, ¶ 25, 28;
State v. Prater, 4th Dist. No. 18CA1069, 2019-Ohio-2745, ¶ 27, fn. 5 ("The Ohio Risk
No. 19AP-361                                                                                   8


Assessment System is an assessment tool which can be used at various points in the
criminal justice system to gather information and aid in informed decision-making.").
         {¶ 21} Therefore, while the parole board must consider available ORAS information
in its evaluation of whether to parole an inmate, it retains discretion to evaluate that
information in relation to all of the other information before it. The fact that the parole
board made a finding that appears to be inconsistent with submitted ORAS information
does not mean Semenchuk's parole record contained a substantial inaccuracy.
         {¶ 22} Lastly, as to Semenchuk's challenge to the parole board's statement that there
were multiple victims, we note that this argument was not made in the trial court.
Arguments which are not raised in the trial court are waived for the purpose of appeal. Betz
v. Penske Truck Leasing Co., L.P., 10th Dist. No. 11AP-982, 2012-Ohio-3472, ¶ 34. Because
this argument is not properly before us, we do not consider it.
         {¶ 23} For these reasons, we overrule Semenchuk's first and third assignments of
error.
         {¶ 24} Semenchuk's second assignment of error alleges the trial court erred in not
finding the parole board improperly continued his next parole hearing for 48 months.
According to Semenchuk, he is entitled to annual reviews pursuant to the version of Ohio
Adm.Code 5120:1-1-10(B) in effect when he was convicted and sentenced. He argues the
application of the current version of Ohio Adm.Code 5120:1-1-10(B) to the hearing at issue
violated the separation of powers doctrine and breached his plea agreement. We are
unpersuaded.
         {¶ 25} The current version of Ohio Adm.Code 5120:1-1-10(B) provides that in "any
case in which parole is denied at a[n] inmate's regularly constituted parole hearing, the
parole board shall * * * (1) [s]et a projected release date * * * or (2) [s]et the time for a
subsequent hearing, which shall not be more than ten years after the date of the hearing."
Thus, under the current version of this rule, a prisoner is entitled to a parole hearing at least
every ten years, not annually. Because "an inmate has no constitutional or statutory right
to parole, he has no concomitant right to a particular date for the consideration of parole,
and a change in such dates is not a constitutional violation." State ex rel. Richard v. Mohr,
135 Ohio St.3d 373, 2013-Ohio-1471, ¶ 5, citing State ex rel. Henderson v. Ohio Dept. of
Rehab. & Correction, 81 Ohio St.3d 267 (1998); Robinson v. Tambi, 4th Dist. No. 03CA17,
No. 19AP-361                                                                                 9


2004-Ohio-2823, ¶ 14-16. Consequently, the application of new parole guidelines that
change the intervals an inmate is eligible for parole hearings "does not constitute a violation
of any constitutionally or statutorily protected liberty interest." Mohr at ¶ 6. "Simply put,
an inmate has no vested interest in any particular set of parole guidelines, regulations, or
matrices which assist the Parole Board in exercising its discretion, and changes in those
matters do not impair any rights enjoyed by state prisoners pursuant to the United States
Constitution." State ex rel. Harris v. Hageman, 10th Dist. No. 10AP-979, 2013-Ohio-669.
And the basic fact that an inmate pleaded guilty does not create an exception to this rule.
See Smith v. Ohio Adult Parole Auth., 2d Dist. No. 2009 CA 22, 2010-Ohio-1131
(application of amended parole guidelines did not constitute breach of plea agreement).
Therefore, we reject Semenchuk's contention that he is entitled to annual parole hearings
based on the version of Ohio Adm.Code 5120:1-1-10(B) in effect when he was convicted and
sentenced.
       {¶ 26} Accordingly, we overrule Semenchuk's second assignment of error.
IV. Disposition
       {¶ 27} Having overruled all three of Semenchuk's assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.

                       KLATT, P.J., and BEATTY BLUNT, J., concur.